OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the *866Rules of the Court of Appeals (22 NYCRR 500.4), order modified, with costs to appellants, by vacating so much thereof as enjoined appellants from recouping purported Medicaid over-payments for the years 1970-1973 and remitted the matter to the Commissioner of Health to determine the amount of repayment, and by directing appellants to hold a hearing in accordance with the governing regulations (10 NYCRR 86-2.7 et seq.), and, as so modified, affirmed (see, Matter of Cortlandt Nursing Home v Axelrod, 66 NY2d 169).
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.